Case 1:19-cr-O0065-SPW Document 87 Filed 05/27/20 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, | CR 19-65-BLG-SPW
Plaintiff,
ORDER GRANTING MOTION IN
VS. LIMINE ON 404(b) EVIDENCE
STEPHEN PHILLIP CASHER,
Defendant.

 

 

The Defendant, Stephen Casher, filed a motion in limine to prevent the
Government from introducing certain evidence of Casher’s past conduct under
Federal Rule of Evidence 404(b) (“Rule 404(b) Evidence”). (Doc. 74.) The
Government filed a response (Doc. 77), and Casher filed a reply (Doc. 78). For the
following reasons, the Court grants the motion.

I. Background

A superseding indictment charges Casher with bank fraud (Counts I-VI),

money laundering (Count VII), false entry in bank books (Counts VIII-XIII), and

blackmail (Count XIV). (Doc. 27.) The Government alleges Casher knew of or
1
Case 1:19-cr-O0065-SPW Document 87 Filed 05/27/20 Page 2 of 8

facilitated a series of private loans to another individual, Larry Price, from entities
Casher either partially or completely owned. (Jd.) Then, as a loan officer and
market president at Rocky Mountain Bank, Casher allegedly approved loans to
entities for which Price was a guarantor (and in Count III, allegedly approved a
$100,000 increase in Price’s personal line of credit). However, Casher did not
disclose his private loans to the bank, and Casher knew Price did not disclose them
in his loan documents. This is the primary basis for Counts I through V._ (/d. at
2-6.)

Count VI alleges a similar scheme, but instead of Price, Casher privately
loaned money to other individuals, J.K. and T.K. Then, the Government alleges,
Casher approved a loan extension and waiver of compliance conditions on behalf of
Rocky Mountain Bank for an entity J.K. and T.K. controlled—once again, all
without disclosing his private loans. (Jd. at 6—7.)

Counts VIII through XIII allege Casher knowingly made false entries in
Rocky Mountain Bank’s books with the intent to defraud the bank for the
transactions in Counts I through VI. (Jd. at 7—12.)

Count VII alleges Casher engaged in a transaction that he knew involved
funds derived from bank fraud, making a false statement to a bank, and making false

entries in bank books. (/d. at 7.) Finally, Count XIV alleges Casher demanded
Case 1:19-cr-00065-SPW Document 87 Filed 05/27/20 Page 3 of 8

and received an interest in real estate from an unnamed individual under threat of
informing the Government of wire fraud. (dd. at 12-13.)

The Government filed a notice that it intends to use Rule 404(b) Evidence in
its case against Casher. (Doc.72.) Specifically, it intends to admit evidence that:
(1) Casher improperly accessed a customer’s account while employed with Wells
Fargo in 2010; (2) Casher was involved in an improper romantic relationship with a
subordinate while employed with Rocky Mountain Bank; and (3) Casher signed a
loan document while employed with Rocky Mountain Bank stating that a company
was in compliance with the terms of its loan when it was not. (Jd. at 3-5.) After
receiving the notice, Casher moved in imine for an order preventing the Government
from admitting the Rule 404(b) Evidence. (Doc. 74.) For the following reasons,
the Court grants Casher’s motion.

II. Discussion

“Evidence of a crime, wrong, or other act is not admissible to prove a person’s
character in order to show that on a particular occasion the person acted in
accordance with the character.” Fed. R. Evid. 404(b)(1). However, Rule
404(b)(2) permits evidence of prior wrongs or acts for other purposes, “such as
proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence

of mistake, or lack of accident.”
Case 1:19-cr-O0065-SPW Document 87 Filed 05/27/20 Page 4of 8

The Ninth Circuit has articulated a four-part test to determine the admissibility
of Rule 404(b) Evidence. A court may admit such evidence if: “(1) the evidence
tends to prove a material point; (2) the other act is not too remote in time; (3) the
evidence is sufficient to support a finding that [the] defendant committed the other
act; and (4) (in certain cases) the act is similar to the offense charged.”! United
States v. Romero, 282 F.3d 683, 688 (9th Cir. 2002) (quoting United States v. Chea,
231 F.3d 531, 534 (9th Cir. 2000)). Ifthe evidence meets this test, the court must
then decide whether the evidence’s probative value is substantially outweighed by
the prejudicial impact under Rule 403. Jd. Courts have “wide discretion” when
deciding whether to admit Rule 404(b) Evidence. United States v. Johnson, 132
F.3d 1279, 1282 (9th Cir. 1997).

a. The Alcova Resorts Account at Wells F argo

The Government first seeks to admit evidence that Casher improperly
accessed account data for an entity called Alcova Resorts while he was employed at
Wells Fargo in June 2010. (Doc. 72 at 3~4.) The Government states Casher had
a private business interest with Alcova Resorts and had been a signer for the account

before his removal in January 2010. The Government continues, “In spite of this,

 

| At this time, there is no evidence before the Court that Casher engaged in the conduct the
Government described in its Notice, (Doc. 72). However, even if sufficient evidence existed, it
would not change the Court’s conclusion that the Rule 404(b) Evidence is not admissible.

4
Case 1:19-cr-O0065-SPW Document 87 Filed 05/27/20 Page 5of8

Casher repeatedly used his position at the bank to access and view the account, even
though he did not have a business reason to do so.” (/d. at 4.) The Government
also states that Casher requested to become the account manager for Gary Lever, an
individual with control over the Alcova Resorts account. Casher had a private
business relationship with Lever and acknowledged he should not have been the
account manager for Lever because the private business relationship created a
conflict of interest with Rocky Mountain Bank. (/d.)

Despite some similar facts between the Alcova Resorts evidence and the
instant case, the Court finds the evidence does not meet the test for admissibility
under Romero. The evidence bears no relationship to fraud, and it does little to
prove, as the Government suggests, Casher’s intent to engage in the conduct
charged. See (Doc. 77 at 11.) For example, the Government does not allege
Casher, as an employee of Wells Fargo, approved a loan or conferred a similar
benefit on Alcova Resorts or Lever with knowledge that Wells Fargo was unaware
of private funds Casher had lent them. In fact, after he accessed and viewed the
account, the Government does not allege Casher took any action at all. Even if
Casher’s actions violated internal Wells Fargo policies, it is not similar enough to
Casher’s charged conduct to be probative of his intent. The evidence is not

admissible.
Case 1:19-cr-O0065-SPW Document 87 Filed 05/27/20 Page 6 of 8

b. The Romantic Relationship

Next, the Government seeks to admit evidence that Casher was romantically
involved with an employee who reported to him at Rocky Mountain Bank in 2012.
(id. at4.) The Government states the bank warned Casher the relationship created
the appearance of a conflict of interest and would be grounds for termination should
it continue. (/d.)

This evidence is plainly inadmissible. Nothing about Casher’s romantic
relationship with a subordinate bears any relationship to the conduct charged. Even
if the relationship gave the “appearance of a conflict of interest,” it does not tend to
prove Casher intended to conceal material information from Rocky Mountain Bank.
And even if the relationship passed muster under Romero, the Court would find its
probative value is substantially outweighed by its prejudicial impact. See Fed. R.
Evid. 403. The evidence is not admissible.

c. The CASS Loan Document

Finally, the Government seeks to introduce evidence that Casher, while
employed with Rocky Mountain Bank, signed a loan document stating that a banking
client, CASS, was in compliance with the terms and covenants of its loan when it
was not. (Doc. 77 at 5.) The Government states Rocky Mountain Bank

concluded this was a misrepresentation Casher made to the bank. (/d.)
Case 1:19-cr-00065-SPW Document 87 Filed 05/27/20 Page 7 of 8

This evidence also fails to meet the Rule 404(b) admissibility test under
Romero. The Government does not allege Casher signed the loan document with
the intent to defraud Rocky Mountain Bank. It does not allege Casher knew the
information contained in the document was false, and it does not even allege Casher
had a private business relationship with CASS. The evidence is not similar enough
to the conduct with which Casher is charged to be probative of intent. This
evidence is also not admissible.

II. Conclusion

None of the three instances of Casher’s past conduct are admissible under
Rule 404(b) and Romero. None of them prove Casher’s intent with respect to his
criminal charges, and none of them are sufficiently similar to the charged conduct,
which primarily alleges Casher took action against a bank he was employed with in

order to promote his private business interests.2_ Accordingly,

IT IS HEREBY ORDERED that the Defendant Stephen Casher’s Motion in

Limine on Rule 404(b) (Doc. 74) is GRANTED. The Government may not admit

 

* For these same reasons, the Court finds the evidence at issue is not “inextricably intertwined”
with the charged conduct such that it is not governed by Rule 404(b). The evidence does not
“constitute[] a part of the transaction that serves as the basis for the criminal charge[s],” nor is it
necessary “in order to permit the prosecutor to offer a coherent and comprehensible story
regarding the commission of the crime.” United States v. Vizcarra-Martinez, 66 F.3d 1006,
1012-13 (9th Cir. 1995). “Coincidence in time is insufficient.” Id.

7
Case 1:19-cr-O0065-SPW Document 87 Filed 05/27/20 Page 8 of 8

the evidence described in its Notice, (Doc. 72). The Clerk of Court shall notify the

parties of this Order.

yA
DATED this ws day of May, 2020.

Borne? teledion,.

SUSAN P. WATTERS
United States District Judge
